IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


VANEE FLOWERS,                        : No. 88 MM 2017
                                      :
                 Petitioner           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
69TH STREET RETAIL OWNER, LP,         :
                                      :
                 Respondent           :


                                  ORDER


PER CURIAM

     AND NOW, this 20th day of July, 2017, the Application for Appointment of

Counsel is DENIED.